       Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 1 of 23


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAROL TURNER,                                     No. 2:19-CV-2222-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties, ECF Nos. 6 and 7, this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on the merits, ECF Nos. 14 and

23   18.

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
       Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 2 of 23


 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 3 of 23


 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 4 of 23


 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on August 1, 2016. See CAR 15.1 In

 3   the application, plaintiff claims disability began on May 27, 2016. See id. Plaintiff’s claim was

 4   initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5   hearing, which was held on October 10, 2018, before Administrative Law Judge (ALJ) Daniel

 6   Myers. In a December 17, 2018, decision, the ALJ concluded plaintiff is not disabled based on

 7   the following relevant findings:

 8                  1.     The claimant has the following severe impairment(s): degenerative
                           disc disease of the spine; osteoarthritis; migraine headaches;
 9                         bipolar disorder; schizoaffective disorder; and anxiety disorder;
10                  2.     The claimant does not have an impairment or combination of
                           impairments that meets or medically equals an impairment listed in
11                         the regulations;
12                  3.     The claimant has the following residual functional capacity: the
                           claimant can perform light work; she is limited to only occasional
13                         stooping, kneeling, crouching, crawling, and climbing stairs; she
                           must avoid hazards such as unprotected heights, dangerous moving
14                         machinery, and temperature extremes; the claimant is limited to
                           routine, repetitive tasks; she is limited to no more than occasional
15                         changes to the routine work setting; and she is limited to no more
                           than occasional interactions with members of the public,
16                         coworkers, and supervisors;
17                  4.     Considering the claimant’s age, education, work experience,
                           residual functional capacity, and vocational expert testimony, there
18                         are jobs that exist in significant numbers in the national economy
                           that the claimant can perform.
19
                    See id. at 18-28.
20
21   After the Appeals Council declined review on September 19, 2019, this appeal followed.

22   ///

23   ///

24   ///

25   ///

26   ///
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on March 9,
28
     2020. See ECF No. 10.
                                                      4
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 5 of 23


 1                                           III. DISCUSSION

 2                  In her opening brief, Plaintiff argues: (1) the ALJ improperly rejected the

 3   opinions of treating mental health professionals, Thomas Sterling, LCSW, and Katherine Wagner,

 4   NP; (2) the ALJ improperly assessed Plaintiff’s credibility; and (3) the ALJ improperly rejected

 5   lay witness evidence offered by Plaintiff’s daughter.

 6          A.      Medical Opinions

 7                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 8   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 9   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

10   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

11   opinion over another. See id.

12                  Under the regulations, only “licensed physicians and certain qualified specialists”

13   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

14   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

15   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

16   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

17   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

18   substantial evidence when the opinions are consistent with independent clinical findings or other

19   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

20   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.
21   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

22   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

23   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

24   workers may be discounted provided the ALJ provides reasons germane to each source for doing

25   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

26   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance
27   when opinions from “other sources” may be considered acceptable medical opinions).

28   ///
                                                        5
       Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 6 of 23


 1                  The weight given to medical opinions depends in part on whether they are

 2   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 3   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 4   professional, who has a greater opportunity to know and observe the patient as an individual, than

 5   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 6   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 7   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 8   Cir. 1990).

 9                  In addition to considering its source, to evaluate whether the Commissioner

10   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

11   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

12   uncontradicted opinion of a treating or examining medical professional only for “clear and

13   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

14   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

15   by an examining professional’s opinion which is supported by different independent clinical

16   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

17   1041 (9th Cir. 1995).

18                  A contradicted opinion of a treating or examining professional may be rejected

19   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

20   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the
21   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

22   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

23   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

24   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

25   without other evidence, is insufficient to reject the opinion of a treating or examining

26   professional. See id. at 831. In any event, the Commissioner need not give weight to any
27   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

28   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see
                                                        6
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 7 of 23


 1   also Magallanes, 881 F.2d at 751.

 2                  At Step 4, the ALJ considered the medical opinion evidence of record. See CAR

 3   24-25. “Great weight” was given to the opinions of agency non-examining medical consultants,

 4   Drs. Kwun and Ligon, who opined that Plaintiff can perform a wide range of light work with

 5   some limitations. See id. at 24. The ALJ assigned “partial weight” to the opinions of agency

 6   non-examining mental health consultants, Drs. Anguas-Keiter and Stephenson. See id. at 24-25.

 7   As to these opinions, the ALJ stated:

 8                  In October 2016 and January 2017, State agency psychological
                    consultants, Janet Anguas-Keiter, Psy.D., and Mack Stephenson, Ph.D.,
 9                  opined the claimant was able to complete simple instructions, to follow
                    directions without additional assistance, and to maintain adequate
10                  attention, concentration, persistence, and pace as needed to complete a full
                    workday/work-week. They opined the claimant was able to maintain
11                  appropriate behavior with others; however, would do best in a position
                    that involves no public interaction. They further opined the claimant was
12                  able to accept simple instructions and respond appropriately to feedback
                    from supervisors. (B2A; B3A; B7A; B8A). Partial weight is afforded to
13                  their opinions, as they are generally consistent with the record evidence.
                    Their opinions are generally consistent with not only the claimant’s need
14                  of continued outpatient mental health treatment, but also for the
                    improvement in her mental health with her prescribed course of treatment.
15                  Greater weight was not afforded to their opinions, as the record
                    demonstrates that with treatment, the claimant began attending Church
16                  regularly and interacting with others on a consistent basis. Moreover,
                    mental status examination findings consistently throughout the record
17                  demonstrated the claimant was cooperative. As such, the undersigned has
                    determined the claimant is able to interact with member of the public on
18                  no more than an occasional basis.
19                  CAR 24-25.
20                  The ALJ also considered opinions offered by Thomas Sterling, a licensed clinical
21   social worker, and Katherine Wagner, a nurse practitioner. See id. at 25. Both are treating

22   sources. See id. The ALJ gave both professionals’ opinions “little weight.” Id.

23                  Plaintiff contends the ALJ erred in rejecting the opinions of Mr. Sterling and Ms.

24   Wagner.

25   ///

26   ///
27   ///

28   ///
                                                       7
     Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 8 of 23


 1             1.     Mr. Sterling

 2             As to Mr. Sterling, the ALJ stated:

 3             In August 2018, Thomas Sterling, LCSW, the claimant’s therapist, opined
               that as a result of her mental impairments, the claimant was unable to
 4             work. He also opined that the claimant requires supportive services to
               remain stable in the community. (B21F). Little weight is afforded to Mr.
 5             Sterling’s opinion, as the issue of disability is one that is reserved to the
               Commissioner. As such, this opinion is not binding on the Administration
 6             because it involves non-medical issues that are not of the expertise of the
               medical/mental health profession.
 7
               CAR 25.
 8

 9             Plaintiff contends:

10                     . . . Treating psychotherapist Sterling opined (transc., p.1125) that
11             Ms. Turner’s schizoaffective disorder, bipolar type, and generalized
               anxiety disorder “interfere with her daily function, prevent her from
12             focusing on activities of daily living,” “are persistent and expected to last
               more than one year,” render her “not able to work due to her disability,
13             “and make it so she “requires supportive services to remain stable in the
               community.”
14
                       This decision gives all this “little weight” solely because “the issue
15             of disability is one that is reserved to the Commissioner.” (Transc., p.25)
               Doubtless, the decision has in mind 20 C.F.R. §§404.1527(d)(1)/
16             416.927(d)(1); the determination whether a claimant is disabled is an
               “issue reserved to the Commissioner.” (Id.) However, this just means such
17             an opinion is “entitled to no special significance,” (id., subsections (d)(3)),
               such as because this treating therapist had a treating relationship with Ms.
18
               Turner and because that relationship was longstanding (see subsections
19             (c)(2)(i) and (ii)); it is not a valid reason in itself for outright rejection.
               (Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) [uncontroverted
20             opinion of treating physician on ultimate issue of disability must
               nonetheless be rejected for clear and convincing reasons; controverted
21             opinion of disability must be rejected with specific and legitimate
               reasons].)
22
                       Here, the nonexaminers in effect opined nondisability, arguably
23             (footnote omitted) putting disability in controversy, but Mr. Sterling
               proclaiming Ms. Turner “not able to work due to her disability,” did not
24             relieve the decision from having to give reasons to disregard his opinions.
               If indeed controverted, the standard would be the requirement of giving
25             specific and legitimate reasons based on substantial evidence in the record.
26             (Id.; Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995)) A treating
               psychotherapist constitutes “other source” or “non-acceptable medical
27             source” testimony. (20 C.F.R. §§404.1527(f)/416/927(f); 404.1513(d)/
               416.913(d)) Non-acceptable medical sources must be considered using the
28             same factors applied to treating physicians and “may outweigh the medical
                                                       8
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 9 of 23


 1                 opinion of an acceptable medical source.” (20 C.F.R. §§404.1527(f))/
                   416/927(f)) The weight given them must be explained in a manner
 2                 allowing subsequent review. (Subsections(f)(2)) Here no reason has been
 3                 given, except this unacceptable one, misstating the law.
                            But LCSW Sterling expressed other, completely cognizable and
 4                 relevant, opinions about Ms. Turner’s functioning, opinions relevant in
                   themselves, directly to the step-three listing criteria, and as implying
 5                 work-related functioning: that Ms. Turner’s mental impairments (1)
                   interfere with her daily function, (2) prevent her from focusing on
 6                 activities of daily living, (3) are persistent and expected to last more than
 7                 one year, and (4) make it so she requires supportive services to remain
                   stable in the community. The decision fails altogether to address these,
 8                 and their basic thrust that Ms. Turner’s activities of daily living are
                   impaired, that this is because of impaired focus, and that the severity of
 9                 impairment is so great that Ms. Turner requires assistance simply to live in
                   her apartment, feed, and otherwise maintain, herself, directly contradict
10
                   interpretations of the record on which the decision heavily relies to find
11                 Ms. Turner not disabled — e.g., that her physical appearance, normal
                   aspects of mental status exams, cooperation with examiners, remarks to
12                 them about feeling any “improvement” (and see fn.2), limited social
                   engagements (i.e., church, shopping), and simply the decision’s chosen
13                 interpretation of what the nature and course of her mental health treatment
                   connoted, form a rational basis for the decision’s nondisabling mental
14
                   residual functional capacity and its rejection of opinions and testimony of
15                 greater limitation.
                            All this, critical testimony remains untouched by the decision’s
16                 sole, improperly wielded reason for rejection and, in fact, is confirmed by
                   all aspects of the record, except the nonexaminers’ opinions that, expressly
17                 and somewhat blindly, followed the result of the prior ALJ decision,
                   including the awkward fact that Ms. Turner was living in supportive
18
                   housing for mentally disabled people and required a prescription for In-
19                 Home Supportive Services to keep her apartment there clean because her
                   anxiety kept her from doing so herself.
20
                   ECF No. 14, pgs. 6-8.
21

22                 Mr. Sterling prepared a letter on August 23, 2018, concerning Plaintiff. See CAR
23   1125 (Exhibit B21F). Mr. Sterling wrote:
24                 This letter is to verify that I have been treating Ms. Carol Turner, DOB
                   12/10/1965 for DSM 5.0 diagnosis F25.0 Schizoaffective Disorder,
25                 Bipolar Type and F4.1 Generalized Anxiety Disorder. Ms. Turner
                   continues to have symptoms of both disorders that interfere with her daily
26                 function, prevent her from focusing on activities of daily living and are
27   ///
28   ///
                                                      9
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 10 of 23


 1                  persistent and expected to last more than one year. Ms. Turner is not able
                    to work due to her disability and requires supportive services to remain
 2                  stable in the community.

 3                  Id.

 4   The ALJ rejected Mr. Sterling’s opinions, finding that they went to the ultimate issue of disability

 5   which is reserved for the Commissioner.

 6                  The Court finds no error. To the extent Mr. Sterling opined that Plaintiff is unable

 7   to work due to disability, the ALJ properly rejected that opinion as one going to the ultimate issue

 8   of disability which is reserved to the Commissioner. To the extent Mr. Sterling opined that

 9   Plaintiff has symptoms that interfere with daily living, prevent her from focusing on activities of

10   daily living, and require supportive services, those opinions are conclusory in that Mr. Sterling

11   fails to specify which symptoms interfere with which activities and to what extent Plaintiff is

12   limited. Moreover, these opinions are not supported in any way with reference or citation to

13   objective clinical findings made by Mr. Sterling during the course of treatment.

14                  2.      Ms. Wagner

15                  As to Ms. Wagner, the ALJ stated:

16                  In September 2018, Katherine Wagner, NP, treating nurse practitioner,
                    opined the claimant was frequently able to understand, remember, and
17                  carry out very short and simple instructions but would only rarely to
                    occasionally be able to understand, remember, and carry out detailed
18                  instructions. She opined the claimant would rarely to occasionally be able
                    to maintain attention and concentration for at least two hours, and
19                  maintain regular attendance and be punctual within customary tolerances.
                    She further opined the claimant was unable to complete a normal workday
20                  and workweek without interruptions from psychologically based
                    symptoms, and to perform at a consistent pace. (B22F). Little weight is
21                  afforded to Mrs. Wagner’s opinion. Her assessment of the claimant’s
                    mental abilities is not supported by mental status examination findings and
22                  is inconsistent with other substantial evidence. Specifically, her opinion is
                    unsupported as there is an absence, in . . . documented objective findings
23                  of a referral for the claimant for inpatient hospitalization for alleged
                    disabling mental condition. Noteworthy in this case is the scarcity of
24                  objective mental status findings concerning the claimant’s functional
                    limitations and restrictions due to her mental impairments. A review of
25                  Mrs. Wagner’s progress notes reflects routine outpatient care, and there
                    were no specific limitations or restrictions given regarding the claimant’s
26                  mental abilities indicated in her treatment records following the routine
                    psychotherapy sessions. A fair reading of her care reflects nonspecific
27                  treatment in the nature of routine mental status examinations, outpatient
                    therapy, and prescription medications for the claimant’s symptoms. In the
28                  instant claim, Mrs. Wagner’s above-noted opinion that the claimant was
                                                       10
     Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 11 of 23


 1             unable to complete a normal workday and workweek without interruptions
               from psychologically based symptoms, and to perform at a consistent pace
 2             is unsupported and is inconsistent with her notes and the medical record as
               a whole. Based on the foregoing, the undersigns finds that there are
 3             specific and legitimate reasons to reject Mrs. Wagner’s unreasonably
               restrictive assessment, and therefore, accords little weight to her opinion.
 4
               CAR 25.
 5

 6             Plaintiff argues:

 7                     . . . The decision was far more extravagant in detailing reasons for
               rejecting Ms. Turner’s other psychotherapist, who authored an assessment
 8             form full of work-related mental limitations (transc., p.1127), but the same
               standard of giving specific and legitimate reasons based on substantial
 9             evidence in the record applies.
                       First, says the decision, these opinions are “not supported by
10             mental status examination findings and is inconsistent with other
               substantial evidence” (transc., p.25), but this sets up a nonexistent standard
11             and is unexplained, incomplete, for neither the regulations nor case law
               require opinions of mental limitations be backed by MSE findings while
12             the “other substantial evidence” is unidentified and both throughout this
               brief and just two and three paragraphs above it’s been emphasized that
13             substantial evidence about Ms. Turner and her lifestyle coincides with
               levels of considerable limitation; then the decision, betraying recycling
14             from another decision, clarifies these things as meaning “Specifically, that
               “there is an absence, in his [sic] documented objective findings, of a
15             referral for the claimant for inpatient hospitalization.” (Id.) But being
               mentally hospitalized is not a threshold requirement either to authenticate
16             work-related mental function opinions or of disability, nor does NP
               Wagner anywhere assert anything about Ms. Turner being hospitalized
17             such that the absence of corresponding hospitalization sets up a
               contradiction. It beggars the imagination why such a templated rationale
18             would be heedlessly deployed considering the legions of claimants
               awarded disability for psychiatric reasons without setting foot in mental
19             hospitals, unless the aim is to achieve through numerousness of reasons
               what can’t be achieved through pertinence or properness of them.
20                     The next sentence could confirm this, for it makes no sense, and
               like the previous one insists on a linkage with its predecessor:
21             “Noteworthy in this case is the scarcity of objective mental status findings
               concerning the claimant’s functional restrictions due to her mental
22             impairments.” (Id.) But MSEs do not inquire after work-related mental
               limitations; the sentence is incongruous. MSE findings don’t directly
23             correlate with work-related mental limitations, and it is perfectly possible
               to pass a mental status exam and be unable to work.
24                     Next, the decision says “progress notes” reflect “routine outpatient
               care” and “no specific limitations or restrictions” are given in them. (Id.)
25             But it would be an unusual tangent for a psychotherapy session chart to
               begin to babble about work-related mental limitations; this decision would
26             be the first to accuse Ms. Turner of having had an illegitimate hand in any
               such divagation. The decision continues, with what it calls “A fair
27             reading” of Ms. Turner’s “care” as reflecting “nonspecific treatment in the
               nature of routine mental status examinations, outpatient therapy, and
28
                                                  11
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 12 of 23


 1                  prescription medications.” (Id.) This is not rationale for rejecting NP
                    Wagner but rather rationale explaining what’s found in Ms. Turner’s
 2                  charts instead of the wished for excursus into work-related mental
                    functions.
 3                           Finally, the decision tackles its apparently most formidable foe, NP
                    Wagner’s opinion that Ms. Turner would be unable to complete workdays
 4                  and work weeks and perform at a consistent pace. This, insists the
                    decision, “is unsupported and is inconsistent with her notes and the
 5                  medical record as a whole.” (Id.) But, though the decision thinks otherwise
                    (cf. its next sentence), this is far too vague and unspecific, too unsupported
 6                  by explanation or citation to the record, to be reviewable, let alone to meet
                    the “specific and legitimate” standard.
 7
                    ECF No. 14, pgs. 8-10.
 8

 9                  Ms. Wagner completed a Mental Assessment Form on September 5, 2018. See

10   CAR 1127 (Exhibit B22F). Ms. Wagner opined that Plaintiff can never complete a normal

11   workday or workweek, perform at a consistent pace, accept instructions and respond

12   appropriately to criticism, get along with co-workers, or set realistic goals or make plans

13   independently. See id. Ms. Wagner also opined that Plaintiff can rarely remember work-like

14   procedures, understand and remember detailed instructions, carry out detailed instructions,

15   maintain attention and concentration for at least two hours at a time, respond appropriately to

16   changes in the work setting, and deal with stress. See id. Ms. Wagner further opined that

17   Plaintiff can occasionally carry out short and simple instructions, maintain regular attendance,

18   sustain an ordinary routine, work in coordination with others, make simple work decisions, and

19   ask simple questions. See id. Finally, Ms. Wagner opined that Plaintiff can frequently

20   understand and remember very simple and short instructions. See id. Ms. Wagner does not list

21   any specific objective clinical findings to support her opinions.

22                  Again, the Court finds no error in the ALJ’s analysis. As the ALJ correctly

23   observed, Ms. Wagner’s opinion is presented on a check-the-box form with no reference or

24   citation to supporting objective clinical findings. The ALJ properly rejected Ms. Wagner’s

25   conclusory opinions as unsupported.

26   ///

27   ///

28   ///
                                                       12
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 13 of 23


 1          B.      Credibility

 2                  The Commissioner determines whether a disability applicant is credible, and the

 3   Court defers to the Commissioner’s discretion if the Commissioner used the proper process and

 4   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

 5   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

 6   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

 7   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

 8   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

 9   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

10   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

11   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

12   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

13                  If there is objective medical evidence of an underlying impairment, the

14   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

15   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

16   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

17                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
18                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
19                  the medical impairment “could reasonably be expected to produce” pain or
                    another symptom, the Cotton test requires only that the causal relationship
20                  be a reasonable inference, not a medically proven phenomenon.
21                  80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                    Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
22

23                  The Commissioner may, however, consider the nature of the symptoms alleged,

24   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

25   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

26   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent
27   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

28   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and
                                                       13
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 14 of 23


 1   (5) physician and third-party testimony about the nature, severity, and effect of symptoms. See

 2   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

 3   claimant cooperated during physical examinations or provided conflicting statements concerning

 4   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

 5   claimant testifies as to symptoms greater than would normally be produced by a given

 6   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

 7   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

 8                  At Step 4, the ALJ evaluated Plaintiff’s statements and testimony and determined

 9   they lacked credibility. See CAR 21-24. In doing so, the ALJ stated:

10                  Throughout the record and at the hearing, the claimant alleges disability
                    based on the symptoms of her physical impairments, and the limiting
11                  effects thereof, e.g., difficulty with lifting, sitting, standing, walking,
                    bending, and climbing stairs. She also alleges disability based on the
12                  symptoms of her mental impairments, the limiting effects thereof, e.g.,
                    difficulty concentrating, remembering, understanding, and completing
13                  tasks. While the medical evidence of record establishes that such
                    conditions and symptoms are present, the record as a whole does not fully
14                  corroborate the disabling severity of symptoms and degree of limitation
                    alleged herein. In particular, the undersigned notes that the claimant’s
15                  joint and back pain did not require extensive medical treatment. More
                    specifically, the course of treatment implemented by the claimant’s
16                  doctors was decidedly conservative, to include prescribed pain
                    medications and physical therapy modalities. Similarly, the claimant’s
17                  mental impairments were routinely treated with outpatient psychotherapy
                    and medications. The preponderance of the medical and other evidence in
18                  the record shows that her mental and physical impairments continued to
                    improve, as evidenced by the claimant’s own statements, along with the
19                  generally unremarkable physical and mental status examination findings
                    reported by treating physicians and examining physicians. . . .
20
                                   ***
21
                    A careful review of the medical and other evidence of record has revealed
22                  stark contrasts between the claimant’s allegations and the objective and
                    clinical findings. Although the record documents a history of treatment of
23                  back pain, the record contains multiple routine visits in which physical
                    examination of the claimant’s musculoskeletal system yielded essentially
24                  benign findings. For instance, during the period from May 2016 through
                    September 2016, pain management treatment notes from Advanced Pain
25                  Diagnostic & Solutions show that the claimant reported severe back pain.
                    Physical examination showed the claimant had muscle spasms and
26                  tenderness in her lumbar spine with moderate pain with motion. As
                    confirmed through diagnostic imaging, the claimant was diagnosed with
27                  spondylosis with radiculopathy of the lumbar spine. The claimant’s
                    course of treatment was conservative, as it consisted of prescription pain
28                  medication, physical therapy, steroid injections, and routine follow-up
                                                      14
     Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 15 of 23


 1             care. Important to note is that the claimant reported that her pain
               medications (Norco and Baclofen) were helping with her back pain.
 2             (B7F/2-16, 22, 27; B9F).

 3             Also in September 2016 and November 2016, the claimant presented to
               the Molina Medical Center for treatment of back pain and leg pain.
 4             Physical examination of the claimant’s lumbar spine showed she had no
               atrophy. She had normal lordotic curvature. Although the claimant had
 5             tenderness to palpation of the paraspinal muscles, her range of motion was
               within functional limits in all three planes. Her straight leg raise tests
 6             were negative. The claimant’s Patrick’s sign was also negative. However,
               she had positive facet loading bilaterally at L3-4, L4-5, and L5-S1. Her
 7             neurological system was within normal limits with the exception of the
               reduced deep tendon reflexes. Her conservative course of treatment
 8             remained unchanged. Of note, the claimant’s physical therapy was
               terminated due to failure for her to reschedule her last appointment in
 9             February 2016. (B14F/10, 14, 18; B15F).

10             From February 2017 through April 2017, the claimant participated in
               physical therapy at the Burger Physical Therapy. In September 2017 and
11             October 2017, treatment notes from Sacramento Native American Health
               Center show that the claimant had tenderness with moderate pain with
12             range of motion in her lumbar spine. It should be noted that the claimant
               again declined the physical therapy referral. (B18F/103, 108; B23F).
13
               Most recent treatment notes from Golden Shore Medical Center (from
14             April 2018 through August 2018) show the claimant’s back pain continued
               to remain under good control with her prescribed medication. Most
15             notably, the claimant reported that she was able to complete full activities
               of daily living with her current regimen. This is significant in light of the
16             claimant’s reports of total disability. Moreover, physical examination
               findings show that although the claimant had tenderness to palpation of
17             the lumbar spine, her range of motion was within functional limits in all
               planes. Her straight leg raise tests and Patrick’s tests were negative.
18             (B20F).

19             Turning to the claimant’s osteoarthritis of the knees, routine pain
               management visits for her back pain showed the claimant’s knee pain was
20             stable. When the claimant would present for outpatient treatment of knee
               pain, clinical findings from Sacramento Native American Health Center
21             show the claimant’s knees were normal. At other times, the claimant was
               noted as having weak right knee muscles and moderate pain with range of
22             motion. Diagnostic imaging of the claimant’s right knee (in October
               2017) was normal. Noteworthy in this case is that in March 2017,
23             treatment notes from Sacramento Native American Health Center show
               that although she was unable to adequately clean due to decreased
24             mobility, she only needed help with cleaning. Otherwise, she was able to
               cook and did not require assistance with caring for her personal needs.
25             Further, in April 2017, clinical findings show the claimant’s back pain was
               controlled with medication. (B7F; B18F/14, 28, 103, 138). Such a body of
26             objective evidence is not fully consistent with the claimant’s reports of
               total disability. As such, the undersigned has adequately accounted for the
27             claimant’s back and joint pain by limiting her to performing a reduced
               range of light work with the limitations contained in the above-determined
28             residual functional capacity. In so finding, the undersigned has not only
                                                 15
     Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 16 of 23


 1             accounted for the claimant’s need of continued outpatient pain
               management treatment and medication, but also for the generally stable
 2             physical examination findings contained throughout the record.

 3             The claimant’s migraine headaches have also been considered. However,
               despite the claimant’s subjective complaints, the medical evidence of
 4             record reveals generally unremarkable neurological findings. For
               example, the claimant had no cranial nerve or motor deficit. Her reflexes
 5             were normal. The claimant was also negative for focal weakness,
               lightheadedness, tremors, near syncope, seizures, or vertigo. (B7F/15, 22,
 6             32, 39, 47, 71, 115; B11F; B14F/9, 12, 16; B17F/9, 36; B19F/19;
               B23F/12). Nevertheless, the undersigned has accounted for the claimant’s
 7             history of migraine headaches by limiting her to the avoidance of hazards
               such as unprotected heights and dangerous, moving machinery; and
 8             exposure to temperature extremes.

 9             The evidence also supports a finding that the claimant’s mental
               impairments are not as limiting as she alleges. While the medical file
10             confirms the presence of the claimant’s psychological symptoms, there
               exist good reasons to doubt the severity claimed in relation thereto. For
11             instance, the evidence shows that from June 2016 through September
               2016, treatment records from Fair Oaks Psychiatric Associates and Native
12             American Health Center show the claimant was neat, clean, and casually
               dressed. Her grooming was appropriate. Although depressed, the
13             claimant was cooperative. She was alert, and oriented to person, place,
               time, and date. Her thought processes were linear, and her judgment was
14             intact. The claimant denied suicidal or homicidal ideations. The claimant
               reported that attending Church helped her remain calm, and gave her
15             purpose. She also reported connecting with new friends. The claimant
               was diagnosed with schizoaffective disorder, bipolar type, depressive type,
16             and panic disorder. (B8F; B11F/14, 22, 30, 47, 51, 55).

17             Thereafter, the longitudinal treatment and evaluative history is significant
               for some ongoing therapy and the administration of psychotropic
18             medications (Zoloft, Bupropion, Xanax, Buspirone, and Mirtazapine); yet,
               the preponderance of the evidence indicates that the objective examination
19             findings were relatively unremarkable throughout. For example, treatment
               notes from Sacramento Native American Health Center (in January 2017
20             and February 2017) show the claimant’s attitude was cooperative.
               Although her mood was euthymic, her affect was full. The claimant’s
21             thought process was logical. The claimant’s thought content was within
               normal limits. Her cognition was also within normal limits. She denied
22             hallucinations and delusions. She also denied suicidal or homicidal
               ideations. The claimant’s judgment and insight were intact. Consistent
23             with these findings are the treatment notes from Fair Oaks Psychiatric
               Associates (from June 2016 through July 2018), which show the claimant
24             was stable with her medications. Mental status examination findings show
               the claimant was cooperative. Her mood was content, and her affect was
25             stable. The claimant’s thought processes were linear. Her attention span
               and concentration were good. The claimant’s recent and remote memories
26             were also intact. She denied suicidal and homicidal ideations. The
               claimant was oriented to person, place, time, and date. Her judgment was
27             also intact. The claimant has no deficits on mental status examinations.
               (B18F/3, 6-11; B27F). The undersigned has accounted for the claimant’s
28             mental impairments by limiting her to performing routine, repetitive tasks;
                                                 16
     Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 17 of 23


 1             limited to no more than occasional changes to the routine work setting;
               and limited to no more than occasional interactions with member of the
 2             public, and coworkers, and supervisors. Such limitations not only account
               for the claimant’s need of continued outpatient psychotherapy and
 3             medication, but also for the improvement in her mental health with her
               prescribed course of treatment.
 4
               In short, while severe medical conditions exist, the objective findings
 5             simply do not justify the disabling limitations that the claimant alleges in
               her testimony. The evidence does not justify a finding of disability, as the
 6             severity of her severe impairments did not require surgery, hospitalization,
               or extensive medical or mental health treatment. Her disability could only
 7             be based upon subjective complaints, which the undersigned finds are not
               fully consistent with the evidence, except as to the extent of the residual
 8             functional capacity determined. . . above.

 9             CAR 21-24.

10             Plaintiff argues:

11                     The decision’s boilerplate that her “medically determinable
               impairments could reasonably be expected to cause [her] alleged
12             symptoms” (transc., p.22) means she made it past step one to step
               two of the two-step claimant subjective symptom evaluation required by
13             20 C.F.R. §§404.1529/416/929 and case law. (See Smolen v. Chater, 80
               F.3d 1273, 1281–85 (9th Cir. 1996).) At that second step, absent evidence
14             of malingering not asserted here, claimant subjective symptom allegations
               can only be rejected by “offering specific, clear and convincing reasons
15             for doing so.” (Id. at 1281) “The clear and convincing standard is the most
               demanding required in Social Security cases.” (Moore v. Commissioner of
16             Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).
                       The decision couldn’t be more clear about rejecting Ms. Turner
17             based solely on its view her allegations were unsupported by objective
               evidence, even though this is clearly legally insufficient. Argument this
18             isn’t so should be rejected.
                       Lack of substantiation from objective evidence cannot be the sole
19             basis for rejecting claimant symptom allegations. (20 C.F.R.
               §§404.1529(c)(2)/416.929(c)(2); Reddick v. Chater, 157 F.3d 715, 722
20             [“Once the claimant produces medical evidence of an underlying
               impairment, the Commissioner may not discredit the claimant’s testimony
21             as to the severity of symptoms merely because they are unsupported by
               objective medical evidence”] citing Bunnell v. Sullivan, 947 F.2d 341, 343
22             (9th Cir. 1992) (en banc).)
                       Immediately after its boilerplate paragraph advancing Ms. Turner’s
23             allegations to the second step, the decision asserts “stark contrasts”
               between them “and the objective and clinical findings.” (Transc., p.22)
24             There follow two-and-a-half pages summarizing objective physical and
               mental findings, as has been mentioned, touching down on Ms. Turner’s
25             back (transc., p.22), knees (transc., p.23), migraines (id.), and mental
               impairments. (Transc., pp.23–24) At page 23, the decision pauses to say,
26             “Such a body of objective evidence is not fully consistent with the
               claimant’s reports of total disability. (Emphasis added.) At the end of this
27             summary, one finds a sentence reading, “In short, while severe medical
               conditions exist, the objective findings simply do not justify the disabling
28
                                                 17
     Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 18 of 23


 1             limitations the claimant alleges in her testimony. (Transc., p.24; emphasis
               added). But objective evidence cannot be the sole basis for this rejection.
 2                      This is so clearly what the decision says that it should be held to
               have meant it. Doubtless, however, defendant will pick through these
 3             same pages and strain out the following gnats.
                        At page 22 of the transcript, in the same paragraph where the
 4             decision says Ms. Turner did three months of physical therapy, the
               decision states “the claimant again declined the physical therapy referral,”
 5             followed by three citations. One citation, transc., p.1113, reads as if Ms.
               Turner simply declined a routine offer of a PT referral later that year; the
 6             second reference does not say this; the third is to the entire set of PT
               records reflecting the PT the decision admits she went through. It should
 7             also be noted that one of the citations reflects Ms. Turner being counseled
               by her doctors to do exercise, which is a form of PT. While “an
 8             unexplained, or inadequately explained failure to . . . follow a prescribed
               course of treatment” can cast doubt on the sincerity of pain testimony,
 9             (Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)), all this decision has
               done is point to a single instance of what looks like mere offer of further
10             PT, a few months after Ms. Turner did a course of it, which was declined
               in a context where she was being encouraged to do exercises anyway. This
11             PT was not prescribed, and Ms. Turner did not even have to give reasons
               for declining it. (See Trevizo v. Berryhill, 871 F.3d 664, 679–680 (9th Cir.
12             2017) [single instance of declining oxycodone in emergency department
               for fear of addiction insufficient to support this form of rationale against
13             credibility].)
                        On page 23 of the transcript, the decision actually states “although
14             she was unable to adequately clean due to decreased mobility, (footnote
               omitted) . . . she was able to cook and did not require assistance with
15             caring for her personal needs.” First, this prefatory clause impeaches the
               decision’s light capacity, for how can someone who can’t adequately clean
16             because of decreased mobility stand and walk up to six hours a day, as the
               decision found? The remainder, about being able to cook and care for her
17             personal needs may be seized upon as constituting “activities of daily
               living” that somehow impeach Ms. Turner’s testimony. Activities of daily
18             living can be considered in assessing credibility. (Bunnell v. Sullivan,
               supra, 947 F.2d at 346) However, even if this sentence fragment were
19             meant to challenge Ms. Turner’s credibility, the decision fails to specify
               which allegations being able to cook and care for personal needs refute,
20             (Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) [ALJ
               must “specifically identify the testimony she or he finds not to be credible
21             and . . . explain what evidence undermines the testimony”]), and the
               decision certainly doesn’t quantify these capabilities such as to show they
22             refute some generalized allegation of “total disability” or inability to work.
               (Fair v. Bowen, supra, 885 F.2d at 603 [“many home activities are not
23             easily transferable to what may be the more grueling environment of the
               workplace, where it might be impossible to periodically rest or take
24             medication”].)
                        There is also, further down page 23, the aforementioned
25             information that “The claimant reported that attending Church helped her
               remain calm, and gave her purpose. She also reported connecting with
26             new friends.” The exact same points apply: (1) It’s not at all clear this
               information is offered as impeachment of Ms. Turner’s testimony, (2) it’s
27             certainly not clear what testimony it refutes, and (3) none of this is
               quantified or crafted as impeachment. Indeed, on one hand, Ms. Turner
28             was forthcoming with this information, even with information about
                                                  18
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 19 of 23


 1                  socializing with people in her apartment complex for people with mental
                    disabilities (transc., p.42), while also saying she needed someone with her
 2                  to shop to keep her mind occupied (transc., p.44) and in an earlier hearing
                    testified to paranoid suspicions about others in her complex (transc.,
 3                  p.110); on the other hand, the decision found Ms. Turner ‘moderately’
                    impaired for interactions (transc., p.20) and limited her to no more than
 4                  occasional interactions with the public, coworkers, and supervisors
                    (transc., p.21); so neither this decisional remark nor the overall structure
 5                  and conclusions of this decision make possible construal of this remark as
                    meaningful impeachment.
 6                           Finally, on page 24, there is the word “improvement” applied to
                    Ms. Turner’s mental health and the rather fantastic locution that “. . . the
 7                  severity of her severe impairments did not require surgery, hospitalization,
                    or extensive medical or mental health treatment. [Ergo,] Her disability
 8                  could only be based upon subjective symptoms, which the undersigned
                    finds are not fully consistent with the evidence, except as to the extent of
 9                  the residual functional capacity determined in Finding Five above.” In a
                    rational world this would be considered mere hyperbole by way of
10                  unnecessary conclusion. Were these reasons for impeachment, they fall to
                    the same analysis: it’s unclear what allegations they disprove or how they
11                  disprove them. Obviously they set up a nonexistent standard for
                    “disability,” if it is that general allegation that they refute; for surgery,
12                  hospitalization, and extensive medical treatment are not requirements to be
                    found disabled. But it is not even a true statement. Ms. Turner underwent
13                  carpal tunnel surgery during this claim period, she underwent knee surgery
                    before it began, epidural steroid and facet-joint injections are at least
14                  “procedures,” and there can be no surgery for mental impairment of the
                    kind she alleges. She may not have been mentally hospitalized during this
15                  claim period, but she spent the entire claim period living in supervised
                    housing for people with mental disabilities. The assertion she did not have
16                  “extensive medical or mental health treatment” is false. Extensive pain
                    management, including epidural steroid and facet-joint injections, plus
17                  physical therapy, plus constant ongoing psychotherapy and medication,
                    plus living in supervised housing for people with mental disabilities is
18                  extensive. On page 1265 of the transcript one finds a list of 15 medications
                    including Norco and two others for pain, Abilify for psychotic symptoms,
19                  and Sertraline for depression and anxiety. On pages 1061–62 there’s
                    a list of 26 medications, including Lidocaine cream, morphine sulphate,
20                  Bupropion, buspirone, and Xanax. Although the decision speaks of
                    “improvement,” it’s been pointed out that Ms. Turner was also noted to be
21                  “improving” in the earlier ALJ decision, the decision never tells us what
                    this means, it’s unclear what allegation “improvement” refutes, and
22                  “improvement” can mean many things and is not incompatible with being
                    disabled.
23
                    ECF No. 14, pgs. 10-14.
24

25                  The gravamen of Plaintiff’s argument is that the ALJ relied exclusively on a lack

26   of corroborating objective evidence to discount her statements and testimony. According to

27   Plaintiff: “Lack of substantiation from objective evidence cannot be the sole basis for rejecting

28   claimant symptom allegations,” ECF No. 14, pg. 11 (emphasis added), and “. . .[O]bjective
                                                       19
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 20 of 23


 1   evidence cannot be the sole basis for this rejection,” Id. at 12 (emphasis added). Contrary to

 2   Plaintiff’s contention, while the ALJ cited to a lack of objective evidence supporting Plaintiff’s

 3   allegations of totally disabling pain and other symptoms, the ALJ also cited other factors.

 4   Specifically, in addition to outlining the objective evidence tending to undermine Plaintiff’s

 5   credibility, the ALJ cited generally conservative treatment which resulted in stability or

 6   improvement of symptoms. As the ALJ noted, Plaintiff’s conditions never required

 7   hospitalization or surgery.

 8                  Moreover, despite complaints of totally disabling, the record reflects that

 9   Plaintiff’s physical therapy was cancelled due to failure to attend her last appointment and,

10   thereafter, Plaintiff declined further physical therapy. Plaintiff fails to explain why she declined

11   additional physical therapy, instead arguing that she is not required to do so.

12                  Finally, the ALJ properly noted an inconsistency in Plaintiff’s statements. In

13   medical treatment notes from Golden Shore Medical Center in 2018, Plaintiff reported that she

14   was able to complete full activities of daily living with her current regimen of medication and

15   treatment. This is inconsistent with Plaintiff’s other statements and testimony at the hearing in

16   October 2018 that she suffers from totally disabling symptoms.

17                  Though the ALJ may not rely solely on a lack of corroborating objective evidence

18   to discount Plaintiff’s credibility, the ALJ cited additional valid reasons for doing so supported by

19   substantial evidence. As such, the Court finds no error in the ALJ’s credibility assessment.

20          C.      Lay Witness Evidence
21                  In determining whether a claimant is disabled, an ALJ generally must consider lay

22   witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

23   919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

24   testimony as to a claimant's symptoms or how an impairment affects ability to work is competent

25   evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100

26   F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of
27   lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.

28   When rejecting third party statements which are similar in nature to the statements of plaintiff, the
                                                       20
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 21 of 23


 1   ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s statement. See

 2   Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (approving

 3   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

 4   same reasons given for rejection of the claimant’s complaints).

 5                  As to lay witness evidence of record, the ALJ stated:

 6                  The undersigned has also considered reports regarding the claimant’s
                    functionality provided by third-party sources. In September 2016,
 7                  Meranda Ditto, the claimant’s daughter, completed a Function Report –
                    Adult – Third Party, on which she described the claimant’s activities,
 8                  abilities, and limitations. There, she reported that the claimant has
                    difficulty performing her daily activities due to her pain. She also
 9                  reported that as a result of the claimant’s mental impairments, she mainly
                    stays home with the exception of attending Church and doctors’ visits.
10                  She further reported that the claimant’s impairments affect her ability to
                    lift, squat, bend, stand, walk, sit, kneel, remember, follow instructions,
11                  understand, concentrate, complete tasks, and get along with others. (B5E).
                    However, these statements do not establish that the claimant’s
12                  impairments are disabling. The accuracy of the conclusions made by
                    third-party sources is questionable because they are not medically trained
13                  to make exacting observations as to dates, frequencies, types, and degrees
                    of medical signs and symptoms, or the frequency or intensity of unusual
14                  moods or mannerisms. (citation omitted). Moreover, by virtue of the
                    relationship with the claimant, they cannot be considered a disinterested
15                  third party witness whose reports of restriction in functioning would not
                    tend to be discolored by affection for the claimant and a natural tendency
16                  to agree with the symptoms and limitations the claimant alleges. While
                    the undersigned grants some weight to these statements, they nevertheless
17                  do not evidence greater limitations than those already indicated.
18                  CAR 24-25.
19                  Plaintiff argues:

20                          The decision also slams the credibility of the third-party function
                    report executed by Ms. Turner’s daughter. (Transc., pp.368–375) “Lay
21                  testimony as to a claimant’s symptoms is competent evidence which the
                    Secretary must take into account unless he expressly determines to
22                  disregard such testimony, in which case he must give reasons that are
                    germane to each witness.” (Nguyen v. Chater, 100 F.3d 1462, 1467 (9th
23                  Cir. 1996)internal quotations and citations omitted.)The decision says (1)
                    “these statements do not establish that the claimant’s impairments are
24                  disabling”; (2) that the accuracy of third-party sources is questionable
                    “because they are not medically trained to make exacting observations as
25                  to dates, frequencies, types, and degrees of medical signs and symptoms,
                    or of the frequency or intensity of unusual moods or mannerisms”; and (3)
26                  “by virtue of the relationship with the claimant, they cannot be considered
                    a disinterested third party witness whose reports . . . would not tend to be
27                  discolored [sic] by affection for the claimant and a natural tendency to
                    agree with the symptoms and limitations the claimant alleges.” (Transc.,
28                  p.26).
                                                        21
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 22 of 23


 1                          As to (3) and to some extent (2), “The fact that a lay witness is a
                    family member cannot be a ground for rejecting his or her testimony. To
 2                  the contrary, testimony from lay witnesses who see the claimant every day
                    is of particular value.” (Smolen v. Chater, supra, 80 F.3d at 1289 (9th Cir.
 3                  1996) In further regard to (2), of course lay witnesses can’t be expert
                    witnesses; this is definitional; however, as Smolen shows, lay observers
 4                  can be “of particular value” because they see claimants more often and
                    under other circumstances than do medical observers. An ALJ unable
 5                  properly to absorb his input from such “untrained” sources, who prefers
                    his information from “medically trained sources” because of this
 6                  incapacity, is imposing improper personal, but illegal, standards on the
                    evidence and should not be functioning as an ALJ.
 7                          As to (1), this is simply false. Many things Ms. Turner’s daughter
                    says would make for disability, such as that her mother was never able to
 8                  keep a job long and always was fired (transc., p.369), that her mother’s
                    medications make her drowsy and tired (transc., p.370), that her mother
 9                  is always delinquent in paying her bills and cannot manage money or
                    handle due dates so that she’s been evicted and had utilities shut off6
10                  (transc., pp.371, 372), that her mother forgets what time and day she is
                    scheduled to go to church (transc., p.372), that she has lost most of her
11                  friends, that her back and knee affect her ability to walk, stand, bend, and
                    lift, while mental illness affects her ability to work with others, that her
12                  attention is poor, she is paranoid, and medication makes her drowsy
                    and slur her speech, that she can walk only a few blocks, pay attention
13                  only five or 10 minutes, that she can’t follow directions because she skips
                    steps and forgets items, that she needs multiple reminders especially for
14                  multi-step tasks, (transc., p.373), that paranoia affects her perception of
                    work places, that she can’t handle stress, that she can only handle
15                  “positive” changes in routines. (Transc., p.375) Her daughter’s narrative
                    on page 375 is telling: that her mother returned from Missouri
16                  “changed,” — “mean, inappropriate, paranoid, hard to be around”; that she
                    moved in with her daughter, but her daughter had to move away, at which
17                  point Ms. Turner lost her job and became homeless. Then her behavior got
                    her kicked out of shelters. Even on medication, she was not always
18                  rational or medications made her sleepy and caused her to slur words.
                    (Transc., p.375) The decision’s assertion that these statements do not
19                  establish disability is false. Under the regulations and the findings of this
                    decision, the medical evidence sufficiently established impairments such
20                  that this testimony alone could have established disability.
21                  ECF No. 14, pgs. 14-16.

22                  The Court finds no error. First, to the extent Ms. Ditto’s statements are consistent

23   with Plaintiff’s statements, the ALJ may reject both for the same reasons. Second, in citing Ms.

24   Ditto’s personal relationship with Plaintiff, the ALJ based his decision on a reason germane to

25   Ms. Ditto.

26   ///

27   ///

28   ///
                                                      22
      Case 2:19-cv-02222-DMC Document 23 Filed 01/12/21 Page 23 of 23


 1                                        IV. CONCLUSION

 2                 Based on the foregoing, the court concludes that the Commissioner’s final decision

 3   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.     Plaintiff’s motion for summary judgment, ECF No. 14, is denied;

 6                 2.     Defendant’s motion for summary judgment, ECF No. 18, is granted;

 7                 3.     The Commissioner’s final decision is affirmed; and

 8                 4.     The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: January 12, 2021
                                                       ____________________________________
12                                                     DENNIS M. COTA
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     23
